Exhibit 10-28



 

 

 

 

 

POWER PURCHASE AGREEMENT


BETWEEN


CONSTELLATION POWER SOURCE, INC.


AND


ROCHESTER GAS AND ELECTRIC CORPORATION


DATED AS OF


NOVEMBER 24, 2003



 

TABLE OF CONTENTS

   

Page

1.

DEFINITIONS

1

2.

CONDITION PRECEDENT

8

3.

TERM

8

4.

UNFORCED CAPACITY

8

5.

ENERGY

10

6.

OTHER PRODUCTS AND SALES

12

7.

PRICE

12

8.

BILLINGS AND PAYMENTS

12

9.

REMEDIES FOR FAILURE TO DELIVER/RECEIVE

13

10.

DEFAULT, TERMINATION AND LIABILITY

14

11.

CONTRACT ADMINISTRATION AND OPERATION

18

12.

BUSINESS RELATIONSHIP

20

13.

CONFIDENTIALITY

20

14.

GOVERNMENT REGULATION

21

15.

GOVERNING LAW/CONTRACT CONSTRUCTION

21

16.

AMENDMENT

21

17.

BINDING EFFECT; NO THIRD-PARTY RIGHTS OR BENEFITS

22

18.

ENTIRE AGREEMENT

22

19.

ASSIGNMENT

22

20.

SIGNATORS' AUTHORITY/COUNTERPARTS

23

21.

ADEQUATE ASSURANCE OF PERFORMANCE

23

22.

FORCE MAJEURE

24

23.

CONFLICTS

25

24.

FORWARD CONTRACT

25

25.

SURVIVAL

25

26.

SEVERABILITY

25

27.

COOPERATION

25

28.

DISPUTE RESOLUTION

25

29.

FURTHER ASSURANCES

26

Schedule A - Capacity Prices and Energy Prices

Schedule B - Capability Period Percentages

Schedule C - Monthly Energy Price Factors

 

CONFIDENTIAL


POWER PURCHASE AGREEMENT


        This Power Purchase Agreement (this "Agreement"), dated as of November
24, 2003 by and between Constellation Power Source, Inc. ("SELLER"), a Delaware
corporation with offices located in Baltimore, Maryland, and Rochester Gas And
Electric Corporation ("BUYER"), a New York corporation with offices located in
Rochester, New York (SELLER and BUYER are each referred to herein as a "Party",
and collectively as the "Parties").


WITNESSETH:

        WHEREAS, an affiliate (the "Transaction Affiliate") of SELLER and BUYER
have entered into an Asset Purchase Agreement dated as of November 24, 2003 (the
"APA") pursuant to which BUYER has agreed to sell, and Transaction Affiliate has
agreed to purchase, the R.E. Ginna Nuclear Power Plant and certain facilities
and other assets associated therewith and ancillary thereto (collectively, the
"Plant");

        WHEREAS, simultaneously with the execution of this Agreement,
Transaction Affiliate and BUYER have executed an Interconnection Agreement dated
as ofNovember 24, 2003 (the "ICA") governing the terms of interconnection of the
Plant with the Transmission System, as that term is defined in the ICA; and

        WHEREAS, on or before the Closing (as defined herein), Transaction
Affiliate and SELLER will have executed a power purchase agreement under which
capacity and energy produced by the Plant will be sold by Transaction Affiliate
to SELLER, which capacity and energy will then be sold by SELLER to BUYER in
accordance with the terms of this Agreement.

        NOW, THEREFORE, in consideration of these premises, the mutual
agreements set forth herein and other good and valuable consideration, and
intending to be legally bound, the Parties agree as follows:

 1. DEFINITIONS.

    In addition to the terms defined elsewhere herein, the following capitalized
    terms shall have the meaning stated below when used in this Agreement:

    1.1

        "Affiliate" means, with respect to a Party, a person that directly, or
    indirectly through one or more intermediaries, controls, or is controlled by
    or is under common control with such Party.

    

    1.2

        "Ancillary Services" shall mean those services necessary to support the
    transmission of Energy from generators to loads, while maintaining reliable
    operation of the New York State power system in accordance with Good Utility
    Practice and reliability rules. Ancillary Services include scheduling,
    system control and dispatch service, reactive supply and voltage support
    service, regulation and frequency response service, energy imbalance
    service, operating reserve service (including spinning reserve, 10-minute
    non-synchronized reserves and 30-minute reserves), and black start
    capability, all as defined in Section 2.4 and Schedules 1-5 of the NYISO
    Services Tariff.

    

    1.3

        "Availability Factor" shall equal 1 less the NYISO-determined equivalent
    forced outage rate applicable to a particular Capability Period.

    

    1.4

        "Base Energy" shall have the definition set forth in Section 5.1(a).

    

    1.5

        "Base Unforced Capacity" shall have the definition set forth in Section
    4.1.

    

    1.6

        "Bilateral Transaction" shall mean a transaction between two or more
    parties for the purchase and/or sale of Unforced Capacity and/or Energy, as
    defined in Section 2.16 of the NYISO Services Tariff.

    

    1.7

        "Breaching Party" shall have the definition set forth in Section
    10.1.3(a).

    

    1.8

        "Business Day" means a 24-hour period ending at 5:00 p.m. prevailing
    Eastern Time, other than Saturday, Sunday and any day which is a legal
    holiday or a day on which banking institutions in New York, New York are
    authorized by law, or other governmental action, to close.

    

    1.9

        "Capability Period" shall mean six-month periods which are established
    as follows:  (a) from May 1 through October 31 of each year ("Summer
    Capability Period"); and (b) from November 1 of each year through April 30
    of the following year ("Winter Capability Period"), as defined in Section
    2.17 of the NYISO Services Tariff.

    

    1.10

       "Capability Period Percentage" shall mean the applicable percentage so
    identified on Schedule B.

    

    1.11

       "Capacity Price" shall mean the applicable price so identified in
    Schedule A.

    

    1.12

       "Claiming Party" shall have the definition set forth in Section 22.2.

    

    1.13

       "Closing" shall have the definition set forth in the APA.

    

    1.14

       "Closing Date" shall have the definition set forth in the APA.

    

    1.15

       "Company Representative" shall have the definition set forth in Section
    11.1.

    

    1.16

       "Contract Energy" shall mean either the Base Energy or Incremental Energy
    that has been scheduled by SELLER, in accordance with this Agreement.

    

    1.17

       "Contract Price" shall mean the Monthly Price or the Capacity Price, as
    applicable.

    

    1.18

       "Contract Unforced Capacity" shall mean the sum of the Base Unforced
    Capacity and the Uprated Capacity.

    

    1.19

       "Contract Year" shall mean each twelve (12) month period during the Term,
    starting with the Initial Day.

    

    1.20

       "Credit Rating" shall mean, with respect to an entity on any date of
    determination, the respective rating then assigned to its unsecured and
    senior long-term debt or deposit obligations (not supported by third-party
    credit enhancement) by Standard & Poor's Rating Group (a division of
    McGraw-Hill), Moody's Investors Service, Inc., or their respective
    successors.

    

    1.21

       "Day-Ahead Market" or "DAM" shall mean the NYISO administered market in
    which Energy and/or Ancillary Services are scheduled and sold day-ahead
    consisting of the day-ahead scheduling process, price calculations and
    settlements, as defined at Definition 1.7d of the NYISO OATT.

    

    1.22

       "DAM Base Net Electric Output" shall mean, for any hour, the Day-Ahead
    Market expected Energy production to be generated by the Plant less (a) the
    Energy used to operate the Plant, but excluding Off-Site Power Service (as
    such term is defined in the ICA) used to operate the Plant, (b) the Energy
    used in the delivery of electric power to the Delivery Point (i.e., losses),
    and (c) the Day-Ahead Market scheduled Energy production associated with the
    Uprated Capacity applicable to that hour; provided, however, that for
    purposes of this Agreement, such DAM Base Net Electric Output shall not be
    less than zero. Such DAM Base Net Electric Output shall be estimated using
    Good Utility Practice.

    

    1.23

       "DAM Incremental Net Electric Output" shall mean, for any hour, the
    Day-Ahead Market expected Energy production to be generated by the Plant and
    associated with the Uprated Capacity applicable to that hour; provided,
    however, that for purposes of this Agreement, such DAM Incremental Net
    Electric Output shall not be less than zero. Such DAM Incremental Net
    Electric Output shall be estimated using Good Utility Practice.

    

    1.24

       "Delivery Point" shall mean the "Delivery Point" as that term is defined
    in the ICA and as indicated on the one-line diagram included as part of
    Appendix A of the ICA.

    

    1.25

       "Dependable Maximum Net Capability" or "DMNC" shall mean the sustained
    maximum net output of the Plant, as demonstrated by the performance of a
    test or through actual operation, averaged over a continuous period of time,
    and as defined in Section 2.40 of the NYISO Services Tariff.

    

    1.26

       "Early Termination Date" shall have the meaning set forth in Section
    10.2.

    

    1.27

       "Effective Date" shall mean the date of the Closing.

    

    1.28

       "Energy" shall mean a quantity of electricity that is bid, produced,
    consumed, sold, or transmitted over a period of time, and measured or
    calculated in megawatt hours ("MWh").

    

    1.29

       "Energy Price" shall mean the prices so identified in Schedule A.

    

    1.30

       "Force Majeure" shall have the definition set forth in Section 22.1.

    

    1.31

       "Good Utility Practice" shall mean any of the practices, methods and acts
    engaged in or generally accepted by the electric generation, transmission,
    and distribution industry in the same geographic region in the United States
    during the relevant time period, or any of the practices, methods and acts
    which, in the exercise of reasonable judgment in light of the facts known at
    the time the decision was made, could have been expected to accomplish the
    desired result at a reasonable cost consistent with good business practices,
    reliability, safety and expediency, and compliance with applicable laws and
    regulations. Good Utility Practice is not intended to be limited to the
    optimum practice, method, or act, to the exclusion of all others, but rather
    to acceptable practices, methods, or acts generally accepted in the
    generation, transmission, and distribution industry in the United States.
    Good Utility Practice shall include any of the practices, methods, and acts
    endorsed or enacted by the Nuclear Regulatory Commission, the North American
    Electric Reliability Council, the Northeast Power Coordinating Council, the
    New York State Reliability Council, the System Operator (as defined in the
    ICA), the NYISO, the Federal Energy Regulatory Commission, the New York
    Public Service Commission, the Occupational Safety and Health
    Administration, or a regional transmission organization, as they may be
    amended or superseded, including the methods, practices and acts of any
    successor organization to the foregoing entities.

    

    1.32

       "Governmental Authority" shall mean any nation or government, any state
    or other political subdivision thereof, and any entity exercising executive,
    legislative, judicial, regulatory or administrative functions of or
    pertaining to government.

    

    1.33

       "Impaired Party" shall have the definition set forth in Section 21.1.

    

    1.34

       "Incremental Energy" shall have the definition set forth in Section
    5.1(b).

    

    1.35

       "Incremental Unforced Capacity" shall have the definition set forth in
    Section 4.2.

    

    1.36

       "Initial Day" shall have the definition set forth in Section 3.1.

    

    1.37

       "Interim Period" shall have the definition set forth in Section 3.2.

    

    1.38

       "Interest Rate" means, for any date, the interest equal to the prime rate
    of Citibank (or its successor) as may from time to time be published in The
    Wall Street Journal under "Money Rates", plus two percent (2%).

    

    1.39

       "Investment Grade" shall mean having a Credit Rating of Baa3 or better by
    Moody's Investor's Service, Inc. (or its successor), or BBB- or better by
    Standard & Poor's Rating Group (a division of McGraw Hill) (or its
    successor).

    

    1.40

       "Monthly Off-Peak Price" shall mean the product of (a) the Energy Price
    times (b) the Off-Peak Monthly Energy Price Factor for the applicable
    calendar month, such prices and factors being set forth in Schedules A and
    C, respectively.

    

    1.41

       "Monthly On-Peak Price" shall mean the product of (a) the Energy Price
    times (b) the On-Peak Monthly Energy Price Factor for the applicable
    calendar month, such prices and factors being set forth in Schedules A and
    C, respectively.

    

    1.42

       "Monthly Price" shall mean the Monthly Off-Peak Price or the Monthly
    On-Peak Price, as applicable.

    

    1.43

       "New York Control Area" or "NYCA" shall have the meaning as defined
    Section 2.110 of the NYISO Services Tariff.

    

    1.44

       "New York Independent System Operator" or "NYISO" shall mean the
    not-for-profit corporation established in accordance with orders of the
    Federal Energy Regulatory Commission to administer the operation of, to
    provide equal access to, and to maintain the reliability of the bulk-power
    transmission system in New York State, or any successor organization.

    

    1.45

       "Non-Breaching Party" shall have the definition set forth in Section
    10.1.3.

    

    1.46

       "NYISO Installed Capacity Manual" shall mean NYISO Installed Capacity
    Manual, version 4.0, as amended and superseded.

    

    1.47

       "NYISO OATT" shall mean the New York Independent System Operator Open
    Access Transmission Tariff revised as of 12/27/99, as amended and
    superseded.

    

    1.48

       "NYISO Services Tariff" shall mean the New York Independent System
    Operator Market Administration and Control Area Services Tariff revised as
    of 11/17/99, as amended and superseded.

    

    1.49

       "Off-Peak" shall mean the hours between 11:00 p.m. and 7:00 a.m.,
    inclusive, prevailing Eastern Time, Monday through Friday, and all hours on
    Saturday and Sunday, and NERC-defined holidays, or as otherwise decided by
    the NYISO.

    

    1.50

       "On-Peak" shall mean the hours between 7:00 a.m. and 11:00 p.m.
    inclusive, prevailing Eastern Time, Monday through Friday, except
    NERC-defined holidays, or as otherwise decided by the NYISO.

    

    1.51

       "Performance Assurance" shall have the definition set forth in Section
    21.2.

    

    1.52

       "Replacement Price" shall mean the price at which BUYER, acting in a
    commercially reasonable manner, purchases at the Delivery Point replacement
    Contract Energy and/or Contract Unforced Capacity not scheduled, delivered
    or provided by SELLER as required pursuant to this Agreement, plus (a) costs
    reasonably incurred by BUYER in purchasing such Contract Energy and/or
    Contract Unforced Capacity (excluding Taxes for which BUYER would otherwise
    be responsible under Section 5.5), and (b) additional transmission charges,
    if any, reasonably incurred by BUYER to the Delivery Point for such Contract
    Energy and/or Contract Unforced Capacity not scheduled, delivered or
    provided as determined by BUYER in a commercially reasonable manner;
    provided, however, in no event shall BUYER be required to utilize or change
    its utilization of its own or controlled assets or market positions to
    minimize SELLER's liability; and, provided further, however, that in no
    event shall the Replacement Price for Unforced Capacity be greater than the
    NYISO deficiency charge as defined on Sheet No. 144A of the NYISO Services
    Tariff.

    

    1.53

       "Requesting Party" shall have the definition set forth in Section 21.1.

    

    1.54

       "Rest of State" shall mean such Load Zones described in the NYISO
    Services Tariff, which as of the Effective Date includes all New York
    Control Area LBMP Load Zones other than LBMP Load Zones J and K.

    

    1.55

       "Sales Price" shall mean the price at which SELLER, acting in a
    commercially reasonable manner, resells at the Delivery Point any Contract
    Energy and/or Contract Unforced Capacity not accepted by BUYER, deducting
    from such proceeds any (a) costs reasonably incurred by SELLER in reselling
    such Contract Energy and/or Contract Unforced Capacity, and (b) additional
    transmission charges, if any, reasonably incurred by SELLER in delivering
    such Contract Energy and/or Contract Unforced Capacity to the third party
    purchasers; provided, however, in no event shall SELLER be required to
    utilize or change its utilization of its owned or controlled assets or
    market positions to minimize BUYER's liability.

    

    1.56

       "Settlement Amount" shall have the meaning as set forth in Section 10.3.

    

    1.57

       "Term" shall have the definition set forth in Section 3.1.

    

    1.58

       "Unforced Capacity" shall mean Unforced Capacity, as that term is defined
    in Section 2.194a of the NYISO Services Tariff, or a successor product if
    Unforced Capacity is replaced by a different capacity or reliability
    product, which qualifies as NYISO Rest of State and that otherwise satisfies
    all of the NYISO's current and future Unforced Capacity requirements (or the
    requirements of Unforced Capacity's successor product) contained in the
    NYISO Services Tariff, including the NYISO Installed Capacity Manual, rules
    and procedures.

    

    1.59

       "Uprate Notice" shall have the definition set forth in Section 4.2.

    

    1.60

       "Uprated Capacity" shall mean the total amount of Incremental Unforced
    Capacity for a Capability Period.

    

 2. CONDITION PRECEDENT.

    It is a condition precedent to the obligations of SELLER and BUYER under
    this Agreement that the Closing shall have occurred. This Agreement shall
    become effective, subject to Article 14, on the Effective Date.
    Notwithstanding any other provision of this Agreement, this Agreement shall
    become ineffective and shall terminate automatically if the APA terminates,
    without the Closing occurring and the Plant being transferred to the
    Transaction Affiliate.

 3. TERM.

    3.1     Base Term. The term of this Agreement (the "Term") shall commence
    after the Effective Date on the first day of the month following the month
    in which the Effective Date occurs (the "Initial Day") and shall expire at
    12:00 midnight prevailing Eastern Time on the day immediately prior to the
    day that is the tenth (10th) year anniversary of the Initial Day.

    3.2     Interim Period.

    BUYER shall provide an invoice to SELLER on or before the tenth (10th) day
    of the month following the month in which the Closing Date occurs showing
    the quantity of Unforced Capacity credit received by BUYER at the Delivery
    Point for the period from the Closing Date to the day immediately before the
    Initial Day (the "Interim Period"), and the quantity of Energy delivered to
    BUYER at the Delivery Point during the Interim Period. The invoice shall be
    accompanied by (a) a payment by BUYER for that invoiced quantity of Unforced
    Capacity, which payment will equal the product of (i) the amount of invoiced
    Unforced Capacity, and (ii) the applicable Capacity Price set forth in
    Schedule A for the Interim Period, and (b) a payment by BUYER for that
    invoiced quantity of Energy, which payment will equal the product of (i) the
    amount of invoiced Energy, and (ii) the applicable Monthly Price for the
    Interim Period. No later than two (2) Business Days before the Closing Date,
    SELLER and BUYER shall enter into an appropriate billing and scheduling
    arrangement to ensure that the SELLER receives proper compensation, in
    accordance with this Section 3.2, for the Unforced Capacity and Energy
    provided and delivered to BUYER during the Interim Period.

    

 4. UNFORCED CAPACITY.

    4.1     Base Unforced Capacity. SELLER shall schedule and provide to BUYER,
    and BUYER shall accept and pay SELLER for, an amount of Unforced Capacity
    ("Base Unforced Capacity"), for each Capability Period, or portion thereof,
    during the Term, equal to the product of (a) the applicable Capability
    Period Percentage, (b) the DMNC of the Plant for that Capability Period, and
    (c) the Availability Factor.

    4.2     Incremental Unforced Capacity.

    The amount of Unforced Capacity to be provided to and purchased by BUYER
    pursuant to this Agreement shall be increased in the following amounts: (a)
    five percent (5%) of the Base Unforced Capacity (the "First Uprate"), and
    (b) twelve percent (12%) of the Base Unforced Capacity (the "Second Uprate")
    as in effect prior to the First Uprate. Each of the First Uprate and the
    Second Uprate will become effective after SELLER's provision of a written
    notice to BUYER of such effectiveness (an "Uprate Notice"), which notice
    shall be provided no later than sixty (60) days prior to the start of the
    Capability Period in which BUYER anticipates the respective uprate will take
    effect; provided however, that the First Uprate will become effective no
    earlier than the first day of the twenty-ninth (29th) full calendar month
    after the Effective Date and the Second Uprate will become effective no
    earlier than the first day of the forty-seventh (47th) full calendar month
    after the Effective Date. The amount of increased Unforced Capacity set
    forth in an Uprate Notice shall be referred to as "Incremental Unforced
    Capacity." With SELLER'S delivery of an Uprate Notice to BUYER, the Uprated
    Capacity in effect from the date set forth in such Uprate Notice shall
    increase by the amount of Incremental Unforced Capacity set forth in such
    Uprate Notice; provided however, that SELLER shall not be obligated to
    provide such Incremental Unforced Capacity if the associated uprate at the
    Plant has not been completed by the date set forth in the Uprate Notice; and
    provided further, that any delay in the provision of Incremental Unforced
    Capacity by SELLER by the date set forth in an Uprate Notice shall not
    foreclose SELLER from providing such Incremental Unforced Capacity to BUYER
    at a later date during the same Capability Period upon as much notice to
    BUYER as is practicable. SELLER shall schedule and provide to BUYER, and
    BUYER shall accept and pay for, the Uprated Capacity for each Capability
    Period, or portion thereof, during the Term equal to the product of (a) the
    applicable Capability Period Percentage, (b) the applicable Uprated Capacity
    during that Capability Period, and (c) the Availability Factor. If and when
    Uprated Capacity becomes available to BUYER under this Agreement, it shall
    remain in effect only during the remainder of the Term.

    

    4.3     NYISO

    . SELLER shall use good faith efforts, including the timely filing of
    required documents with the NYISO, to ensure that the specified amounts of
    Contract Unforced Capacity are properly credited to BUYER; provided,
    however, in no event will SELLER be required to contract for, or take any
    other measure to obtain, additional Unforced Capacity to satisfy its
    obligations under this Article 4.

    

 5. ENERGY.

    5.1     Sale of Energy. During the Term, SELLER agrees to schedule, deliver
    and sell, and BUYER agrees to accept delivery of and purchase, at the
    Delivery Point, Contract Energy.

           (a)    Base Energy.

    During each hour of each Capability Period, or portion thereof, of the Term,
    SELLER shall schedule and deliver to the Delivery Point, and BUYER shall
    accept, an amount of Energy equal to the product of (i) the applicable
    Capability Period Percentage times (ii) the DAM Base Net Electric Output
    (such amount of Energy defined herein as the "Base Energy").

    

           (b)   Incremental Energy.

    During each hour of each Capability Period, or portion thereof, of the Term,
    SELLER shall schedule and deliver, and BUYER shall accept, an amount of
    Energy equal to the product of (i) the applicable Capability Period
    Percentage times (ii) the DAM Incremental Net Electric Output (such amount
    of Energy defined herein as the "Incremental Energy").

    

    5.2     Scheduling

    . The Parties agree that this Agreement is "unit contingent" and, as such,
    SELLER shall not be obligated to schedule or deliver any amount of Energy
    except as otherwise provided in Section 5.1 and this Section 5.2. SELLER
    shall be obligated to (a) schedule the amounts of Base Energy and
    Incremental Energy described in Section 5.1, and (b) deliver what is
    scheduled, both as provided in Section 5.1 and Section 5.2.

    

         5.2.1   Scheduling of Contract Energy.

    SELLER shall provide the NYISO with a schedule for a Bilateral Transaction
    in the Day-Ahead Market, in accordance with the NYISO Services Tariff, for
    the Contract Energy to be delivered to BUYER under Section 5.1 of this
    Agreement. SELLER shall be solely responsible for all charges imposed by the
    NYISO as a result of any failure by SELLER to deliver the amount of Contract
    Energy specified in the Bilateral Transaction schedule to the Delivery
    Point. BUYER shall be solely responsible for all charges imposed by the
    NYISO as a result of any failure by BUYER to receive or accept the amount of
    Contract Energy specified in the Bilateral Transaction.

    

         5.2.2   

    NYISO. In addition to those steps described in Section 5.2.1, SELLER shall
    use good faith efforts, including the timely filing of required documents
    with the NYISO, to cause the Contract Energy that is scheduled hereunder to
    be delivered to BUYER at the Delivery Point.

    

         5.2.3   Modifications of NYISO Rules or Procedures

    . To the extent that a modification or change in NYISO-adopted rules or
    procedures which are effective as of the date of this Agreement (including
    but not limited to, a modification or change to the NYISO OATT, the NYISO
    Services Tariff or the NYISO Installed Capacity Manual) affects the
    administrative process of scheduling so as to impact a Party's ability to
    schedule, the Parties agree to cooperate to achieve the scheduling of the
    Contract Energy and Contract Unforced Capacity in the most efficient and
    cost effective manner; provided, however, that if achieving such scheduling
    would have a material economic effect on either Party, then the Parties
    shall negotiate a reasonable arrangement to share the additional costs of
    such scheduling.

    

5.3     Other Costs

. With regard to Contract Energy delivered by SELLER to BUYER pursuant to this
Agreement at the Delivery Point, SELLER shall bear no cost or liability for the
Contract Energy beyond the Delivery Point.



5.4     Title and Risk of Loss

. Title and risk of loss transfers from SELLER to BUYER upon receipt of the
Contract Energy at the Delivery Point.



5.5     Taxes.

Taxes applicable to the Energy delivered by SELLER to BUYER pursuant to this
Agreement, or to transactions involving such Energy (other than taxes based on
SELLER's and/or BUYER's net income), shall be borne by BUYER if related to the
period or arising at or after receipt at the Delivery Point of such Energy, and
shall be borne by SELLER if related to the period or arising before receipt at
the Delivery Point of such Energy.



5.6     Outages

. SELLER shall schedule all Plant outages consistent with Good Utility Practice,
and in accordance with the terms of the ICA. SELLER shall provide BUYER with as
much advance notice as possible of scheduled outages, unscheduled outages, power
reductions, and deratings. Except as may reasonably be required by Good Utility
Practice, SELLER shall not schedule any portion of a refueling outage during the
months of June, July or August.



OTHER PRODUCTS AND SALES.

This Agreement does not provide for the delivery, provision, or sale of any
Ancillary Services to BUYER. Nothing herein shall require SELLER to deliver,
provide, or sell any Ancillary Services to BUYER. Nothing herein shall preclude
SELLER from selling any Ancillary Service, Energy, Unforced Capacity or other
product or service or quantity thereof associated with the Plant that is not
needed to fulfill SELLER's obligations hereunder.

PRICE.

The price for both Unforced Capacity (Base and Incremental) and Contract Energy
(Base and Incremental) provided pursuant to Articles 4 and 5 respectively of
this Agreement shall be determined using the data set forth in Schedules A and
C. The amounts payable by BUYER to SELLER shall be calculated monthly, and shall
be equal to the sum of the following:

       (a)    

the amount of Contract Energy (in MWh) delivered by SELLER to the Delivery
Point, or otherwise received by BUYER at the Delivery Point, each hour during
the preceding month multiplied by the applicable Monthly Price; and



       (b)    

the amount of Contract Unforced Capacity (in kW/month) provided by SELLER during
the preceding month multiplied by the applicable Capacity Price.



Except as set forth in this Article 7, no other amount shall be payable by BUYER
to SELLER for Contract Unforced Capacity or Contract Energy provided or
delivered, as applicable, by SELLER pursuant to this Agreement.

BILLINGS AND PAYMENTS.

8.1     Payment. On or before the tenth (10th) day of each month, SELLER shall
provide BUYER with an invoice setting forth (a) the quantity of Contract Energy
(in MWh) which was delivered to BUYER, or otherwise received by BUYER, at the
Delivery Point in the preceding month, (b) and the amount of Unforced Capacity
(in kW/month) credited to BUYER by the NYISO for the preceding month. BUYER
shall remit the amount due by wire transfer, or as otherwise agreed, pursuant to
SELLER's invoice instructions, on the later of fifteen days from receipt of
SELLER's invoice or the twentieth (20th) day of the calendar month in which the
invoice is rendered. In the event the twentieth (20th) day is not a Business
Day, then payment shall be made upon the next following Business Day.

8.2     Overdue Payments

. Overdue payments shall accrue interest at the Interest Rate from, and
including, the due date to, but excluding, the date of payment.



8.3     Billing Dispute.

If BUYER, in good faith, disputes an invoice, BUYER shall notify SELLER in
writing within ten (10) Business Days of receipt of the invoice of the basis for
the dispute and pay the portion of such statement not in dispute no later than
the due date. If any amount withheld under dispute by BUYER is ultimately
determined (under the terms herein) to be due to SELLER, it shall be paid within
three (3) Business Days of such determination along with interest accrued at the
Interest Rate until the date paid. Inadvertent overpayments shall be returned by
SELLER upon request or deducted by SELLER from subsequent invoices, with
interest accrued at the Interest Rate until the date paid or deducted.



8.4     Right of Offset

. A party (the "Invoking Party") hereto shall have the right to offset and/or
net payments for any amounts due to the other Party against any amounts that are
due the Invoking Party under this Agreement or any other agreement between
SELLER and BUYER.



REMEDIES FOR FAILURE TO DELIVER/RECEIVE.

9.1     SELLER Failure. If SELLER fails to schedule and/or deliver all or part
of the Contract Energy or to provide Contract Unforced Capacity as required
under this Agreement, and, with respect to a failure to schedule, such failure
is not excused by the Plant's unavailability, or, with respect to a failure to
schedule and deliver Contract Energy or to provide Contract Unforced Capacity,
such failure is not excused by Force Majeure or by BUYER's failure to perform,
then SELLER shall pay BUYER, within five (5) Business Days of invoice receipt,
an amount for such Contract Energy and/or Contract Unforced Capacity not
scheduled, delivered or provided equal to the product of (a) the quantity of
such Contract Energy and/or Contract Unforced Capacity not scheduled, delivered
or provided, and (b) the positive difference, if any, obtained by subtracting
the Contract Price from the Replacement Price; provided however, that the
Plant's unavailability shall not excuse SELLER's failure to so schedule or
deliver if the unavailability is caused by SELLER's or the Transaction
Affiliate's gross negligence. The invoice of such amount shall include a written
statement explaining in reasonable detail the calculation of such amount.

9.2     BUYER Failure.

If BUYER fails to accept all or part of the Contract Energy or Contract Unforced
Capacity delivered or provided by SELLER pursuant to this Agreement, and such
failure is not excused by Force Majeure or by SELLER's failure to perform, then
BUYER shall pay SELLER, within five (5) Business Days of BUYER'S invoice
receipt, an amount for such Contract Energy and/or Contract Unforced Capacity
not accepted equal to the product of (a) the quantity of such Contract Energy
and/or Contract Unforced Capacity not accepted and (b) the positive difference,
if any, obtained by subtracting the Sales Price from the Contract Price. The
invoice of such amount shall include a written statement explaining in
reasonable detail the calculation of such amount.



DEFAULT, TERMINATION AND LIABILITY.

10.1     Breach, Cure and Default.

     10.1.1   Breach.

A breach of this Agreement shall occur upon the failure by a Party to perform or
observe any material term or condition of this Agreement as described in Section
10.1.2. of this Agreement; provided, however, that the SELLER's or the BUYER's
failure to deliver and/or provide, or to accept, as applicable, the Contract
Energy and/or Contract Unforced Capacity shall be considered a breach of this
Agreement, the sole cure and remedy for which is set forth in Article 9 of this
Agreement.



     10.1.2   Events of Breach.

A breach of this Agreement shall include: (a) the failure to pay any amount due,
unless such amount is disputed in compliance with Section 8.3 of this Agreement;
(b) except as provided in Article 9 of this Agreement, the failure to comply
with any material term or condition of this Agreement; (c) the appointment of a
receiver, liquidator or trustee for a Party, or of any property of a Party, if
such receiver, liquidator or trustee is not discharged within thirty (30) days;
(d) the entry of a decree adjudicating a Party bankrupt or insolvent if such
decree is continued undischarged and unstayed for a period of thirty (30) days;
(e) the filing by a Party of a voluntary petition in bankruptcy under any
provision of any federal or state bankruptcy law; or (f) the failure to provide
Performance Assurance, as required pursuant to Article 21 hereof.



     10.1.3   Cure and Default.



          (a) With respect to a breach under Section 10.1.2(a) of this
Agreement, the Party in breach (the "Breaching Party") shall be in default of
this Agreement if it fails to cure such non-payment within three (3) Business
Days after receipt of a written demand for payment from the other Party (the
"Non-Breaching Party").

           (b) With respect to a Party's breach under Section 10.1.2(b) of this
Agreement, the Breaching Party shall be in default of this Agreement (i) if it
fails to cure its breach within thirty (30) days after its receipt of written
notice of such breach from the Non-Breaching Party providing reasonable detail
of such breach, or (ii) if the breach is such that it cannot be cured within
thirty (30) days, the Breaching Party does not in good faith commence within
thirty (30) days all such steps as are commercially reasonable efforts that are
necessary and appropriate to cure such breach and thereafter diligently pursue
such steps to completion.

           (c) With respect to the events described in Section 10.1.2(c), (d) or
(e), the Breaching Party shall be in default of this Agreement immediately upon
the occurrence of any such events.

          

(d) With respect to a Party's breach under Section 10.1.2(f) of this Agreement,
the Breaching Party shall be in default if it fails to cure such breach within
three (3) Business Days after receipt of a written demand for Performance
Assurance.



     10.1.4   Remedies Upon Default

. Upon a Party's default as described in Section 10.1.3, the non-defaulting
Party shall be entitled to: (i) suspend performance of its obligations hereunder
immediately upon delivering written notice to the Breaching Party of its intent
to exercise its suspension rights; (ii) continue performance under this
Agreement and exercise such other rights and remedies as it may have in equity,
at law or under this Agreement; or (iii) terminate this Agreement in accordance
with Section 10.2 hereof.



     10.1.5   Waiver.

No provision of this Agreement may be waived except by mutual agreement of the
Parties as expressed in writing and executed by each Party. Any waiver that is
not in writing and executed by each Party shall be null and void from its
inception. No express waiver in any specific instance as provided in a required
writing shall be construed as a waiver in future instances unless specifically
so provided in the required writing. No express waiver of any specific default
shall be deemed a waiver of any other default whether or not similar to the
default waived, or a continuing waiver of any other right or default by a Party.
The failure of any Party to insist in any one or more instances upon the strict
performance or any of the provisions of this Agreement, or to exercise any right
herein, shall not be construed as a waiver or relinquishment for the future of
such strict performance of such provision or the exercise of such right.
Further, delay by any Party in enforcing its rights under this Agreement shall
not be deemed a waiver of such rights.



10.2     Right of Early Termination

. If a Breaching Party is deemed to be in default of this Agreement as described
in Section 10.1.3, the Non-Breaching Party shall have the right to designate a
day, no earlier than the day such notice is effective and no later than twenty
(20) days after such notice is effective, as an early termination date ("Early
Termination Date"). Upon the occurrence of an Early Termination Date, this
Agreement shall terminate and no further payments or deliveries, or receipt of
deliveries under this Agreement will be required to be made, except as provided
in Section 10.4. The amount payable in respect of a default and any early
termination of this Agreement shall be determined pursuant to Section 10.3.



10.3     Remedies Upon Designation of an Early Termination Date; Settlement
Amount.

Upon the designation of an Early Termination Date, the Non-Breaching Party shall
calculate a Settlement Amount. The "Settlement Amount" shall be an amount equal
to the total losses, costs, and gains in connection with such early termination
of this Agreement, including, any loss of bargain, cost of funding or, at the
election of such Non-Breaching Party, but without duplication and consistent
with such Non-Breaching Party's obligations to mitigate such losses and costs,
losses and/or costs (including employee and consultant costs and reasonable
attorneys' fees) incurred as a result of its obtaining, terminating,
establishing or reestablishing any hedge in connection with this Agreement or
replacement ofthis Agreement, and any losses and costs in respect of performance
(or failure to perform) under this Agreement on or before the time of such
termination. For purposes of this Section 10.3, "gains" shall mean an amount
equal to the present value of the economic benefit to a Party, if any (exclusive
of costs), resulting from the early termination of this Agreement. All losses,
costs, and gains under this Section 10.3 shall be calculated in a commercially
reasonable manner.



For purposes of determining the Settlement Amount pursuant to this Section 10.3,
the applicable quantity of Contract Capacity and Contract Energy shall be based
upon the Unforced Capacity of the Plant as of the Early Termination Date. If,
after the calculation of the Settlement Amount in accordance with this Section
10.3, the Breaching Party would be owed the Settlement Amount, the Non-Breaching
Party shall be entitled, at its option, and in its discretion, to set-off
against such Settlement Amount any amounts due and owing by the Breaching Party
to the Non-Breaching Party under any other agreements, instruments or
undertakings between the Breaching Party and the Non-Breaching Party. The remedy
provided in this Section 10.3 shall be without prejudice and in addition to any
right of set-off, combination of accounts, lien or other right to which any
Party is at any time otherwise entitled (whether by law, contract or otherwise).

10.4     Notice of Payment of Settlement Amount

. As soon as practicable after an Early Termination Date, the Non-Breaching
Party shall notify the Breaching Party of the amount of the Settlement Amount.
The notice shall include a written statement explaining in reasonable detail the
calculation of such amount and shall indicate the underlying assumptions,
quotations, prices and forecasts, used to calculate the same. The Settlement
Amount shall be paid by the Party owing such amount within two (2) Business Days
after such notice. If the Breaching Party disagrees with the calculation of the
Settlement Amount, the undisputed portion of such amount shall be paid and the
Breaching Party shall have the right to dispute such calculation in accordance
with the terms and conditions of this Agreement.



10.5     Additional Remedies

. Subject to the provision set forth in Section 10.1.1, a Party's right to
terminate as the result of an occurrence of a default of this Agreement by any
other Party shall not serve to limit the rights such Non-Breaching Party may
have under law or equity as a result of such default.



10.6     Mitigation of Damages.

Except as provided in Sections 1.52 (Replacement Price) and 1.55 (Sales Price),
a Non-Breaching Party has a duty to mitigate damages in the event of a default
of this Agreement. The provisions of this Section 10.6 shall survive termination
of this Agreement.



10.7     Exclusion of Damages.

Except as otherwise expressly provided in this Agreement, neither Party shall be
liable for special, indirect, incidental, punitive or consequential damages
(including, but not limited to, loss of profits or revenues, loss of use of any
property, cost of substitute equipment, facilities or services, downtime costs
or claims of third parties for such damages) under, arising out of, due to, or
in connection with its performance or non-performance of this Agreement or any
of its obligations herein, whether based on contract, tort (including, without
limitation, negligence), strict liability, warranty, indemnity or otherwise. The
provisions of this Section 10.7 shall survive termination of this Agreement.



10.8     Liquidated Damages

. The Parties acknowledge that in the event of certain breaches of this
Agreement, the Non-Breaching Party will suffer substantial damages, and such
damages will be difficult or impossible to quantify. As such, for certain
breaches of this Agreement, including those described in Article 9, the Parties
have agreed to liquidate damages. The Parties hereby agree that such liquidated
damages provided in this Agreement are reasonable projections of the damages and
hereby waive any defense as to the validity of those liquidated damages on the
grounds that they are void as penalties or are not reasonably related to actual
damages.



CONTRACT ADMINISTRATION AND OPERATION.

11.1     Company Representative. SELLER and BUYER shall each appoint a
representative ("Company Representative") who will be duly authorized to act on
behalf of the Party that appoints him/her, and with whom the other Party may
consult at all reasonable times, and whose instructions, requests, and decisions
shall be binding on the appointing Party as to all matters pertaining to the
administration of this Agreement.

11.2     Record Retention and Access.

SELLER and BUYER shall each keep complete and accurate records and all other
data required by either of them for the purpose of proper administration of this
Agreement, including such records as may be required by state or federal
regulatory authorities or the NYISO. All such records shall be maintained for a
minimum of five (5) years after the creation of the record or data. SELLER and
BUYER, on a confidential basis, will provide reasonable access to records kept
pursuant to this Section 11.2. The Party seeking access to such records shall
pay 100% of any out-of-pocket costs the other Party incurs to provide such
access.



11.3     Notices

. All notices pertaining to this Agreement not explicitly permitted to be in a
form other than writing shall be in writing and shall be given by same day or
overnight delivery, electronic transmission, certified mail, or first class
mail. Any notice shall be given to the other Party as follows:



If to SELLER:


Constellation Power Source, Inc.
111 Market Place
Suite 500
Baltimore, MD 21202
Attn: Contract Administration
Fax: (410) 468-3540

With a copy to:

Constellation Power Source, Inc.
111 Market Place
Suite 500
Baltimore, MD 21202
Attn: General Counsel
Fax: (410) 468-3499


If to BUYER:

Rochester Gas And Electric Corporation
c/o New York State Electric & Gas Corporation
18 Link Drive
Binghamton, NY 13902
Attn: Manager - Electric Supply
Fax: (607) 762-8885

With a copy to:

Rochester Gas And Electric Corporation
c/o New York State Electric & Gas Corporation
18 Link Drive
Binghamton, NY 13902
Attn: Director - Supply
Fax: (607) 771-0798

If given by electronic transmission (including telex, facsimile, e-mail or
telecopy), notice shall be deemed given on the date received and shall be
confirmed by a written copy sent by first class mail. If sent in writing by
certified mail, notice shall be deemed given on the second Business Day
following deposit in the United States mails, properly addressed, with postage
prepaid. If sent by same-day or overnight delivery service, notice shall be
deemed given on the day of delivery. SELLER and BUYER may, by written notice to
the other, change its representative(s), including its Company Representative,
and the address to which notices are to be sent.

BUSINESS RELATIONSHIP.

12.1     This Agreement is not intended, and shall not be construed, to create
any association, joint venture, agency relationship or partnership between the
Parties or to impose any such obligation or liability upon either Party. Neither
Party shall have any right, power or authority to enter into any agreement or
undertaking for, or act as or be an agent or representative of, or otherwise
bind, the other Party.

12.2

     Each Party shall be solely liable for the payment of all wages, taxes, and
other costs related to the employment by such Party of persons who perform this
Agreement, including all federal, state, and local income, social security,
payroll and employment taxes and statutorily-mandated workers' compensation
coverage. None of the persons employed by either Party shall be considered
employees of the other Party for any purpose.



CONFIDENTIALITY.

Except as otherwise required by law, each Party shall keep confidential the
terms and conditions of this Agreement and the transactions undertaken hereto;
provided, that each Party may provide this Agreement to any of its Affiliates,
and each Party is responsible for the confidential treatment of this Agreement
by its respective Affiliates. If a Party is required to file this Agreement with
any regulatory body or court, it shall seek trade secret protection from such
authority and notify the other Party of the requirement. The obligations of the
Parties under this Article 13 shall remain in full force and effect for three
(3) years following the expiration or termination of this Agreement.
Notwithstanding any other provision in this Article 13, each Party may disclose
this Agreement and the terms thereof in order to satisfy its reporting
obligations to the Federal Energy Regulatory Commission ("FERC"), the Department
of Energy ("DOE"), the Nuclear Regulatory Commission ("NRC"), or any other
Governmental Authority without the other Party's consent; provided however, that
with respect to disclosure in connection with reporting requirements to a
Governmental Authority other than FERC, DOE, and the NRC, SELLER shall provide
prior written notice of the proposed disclosure to BUYER and a reasonable
opportunity for BUYER to take steps to obtain trade secret or other proprietary
status for this Agreement; and provided further, however, that SELLER shall not
request trade secret status from the New York Public Service Commission
("NYPSC") for any part of this Agreement disclosed by SELLER to FERC, DOE, or
the NRC that becomes part of the public domain.

GOVERNMENT REGULATION.

This Agreement and all rights and obligations of the Parties hereunder are
subject to all applicable federal, state and local laws and all duly promulgated
orders and duly authorized actions of governmental authorities having proper and
valid jurisdiction over the terms of this Agreement. To the extent required,
this Agreement shall be filed for its effectiveness with the NYPSC under section
110(4) of the New York Public Service Law.

GOVERNING LAW/CONTRACT CONSTRUCTION.

This Agreement shall be interpreted, construed, and governed by the law of the
State of New York, except for its conflicts of law provisions. For purposes of
contract construction, or otherwise, this Agreement is the product of
negotiation and neither Party to it shall be deemed to be the drafter of this
Agreement or any part hereof. The Section and Subsection headings of this
Agreement are for convenience only and shall not be construed as defining or
limiting in any way the scope or intent of the provisions hereof.

AMENDMENT.

16.1    The Parties may not modify, amend, or supplement this Agreement except
by a writing signed by the Parties.

16.2

   This Agreement is not subject to change under Section 205 and 206 of the
Federal Power Act, as either section may be amended or superseded, absent the
mutual agreement of BUYER and SELLER. Consistent with FERC's August 1, 2002
Notice of Proposed Policy Statement in Docket No. PL 02-7-000, the Parties
hereby affirm their mutual understanding of this Section 16.2 of this Agreement
that the Parties intend that, absent the written agreement of both Parties to
the proposed change, the standard for review for changes to this Agreement,
proposed by a Party, a non-party, or the FERC acting sue sponte, shall be the
"public interest" standard of review set forth in the United Gas Pipeline Co. v.
Mobile Gas Service Corp., 350 U.S. 332 (1956) and Federal Power Commission v.
Sierra Pacific Power Co., 350 U.S. 348 (1956). The Parties recognize that FERC's
proposed policy statement has not been finalized and that this Agreement is
being executed prior to FERC's finalization of its policy. By incorporating the
specific language FERC proposed in the proposed policy statement, the Parties
are evincing their intent that, to the maximum extent permitted by law, this
Agreement is not subject to change by anyone for whatever the reason, absent the
mutual written agreement of the Parties.



BINDING EFFECT; NO THIRD-PARTY RIGHTS OR BENEFITS.

This Agreement is entered into solely for the benefit of SELLER and BUYER, and
their respective successors and permitted assignees, and therefore is not
intended and shall not be construed to confer any rights or benefits on any
third-party.

ENTIRE AGREEMENT.

This Agreement, including references to and incorporation of other agreements
and tariffs, contains the complete and exclusive agreement and understanding
between the Parties as to its subject matter.

ASSIGNMENT.

19.1

     Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the Parties and their respective successors and permitted assignees.



19.2

     General. Except as provided in this Article 19, neither Party shall assign
or otherwise convey any of its rights, title, or interest under this Agreement
without the prior written consent of the other Party hereto (which consent shall
not be unreasonably withheld or delayed). Such consent may be withheld if (i)
the assignee's creditworthiness or net worth is not equal to or above the
assignor's creditworthiness or net worth or (ii) there exists any condition or
circumstance with respect to the assignee that the consenting Party reasonably
believes will negatively affect the assignee's ability to satisfy the assignor's
obligations under this Agreement. The assignor shall promptly reimburse the
other Party for all costs and expenses (including reasonable attorneys' fees)
directly incurred by the other Party in connection with any such assignments
pursuant to this Section 19.2. All assignments under this Section 19.2 shall
consist of the same proportion of Contract Energy and Contract Unforced
Capacity. Any assignment or delegation made without required consent shall be
null and void.



19.3

     SELLER'S Assignment Rights. SELLER may, without BUYER's prior written
consent, assign all of its rights and obligations hereunder to an Affiliate;
provided, however, that SELLER shall not be released from liability under this
Agreement following such an assignment in the absence of a written release from
BUYER.



19.4

     BUYER'S Assignment Rights. BUYER shall have the right to assign this
Agreement, in whole or in part, subject to a 50 MW minimum, without the consent
of SELLER provided that: (a) BUYER provides ten (10) Business Days prior written
notice of such assignment to SELLER, which notice shall identify the assignee,
(b) the assignee agrees in writing to assume all of the liabilities and
obligations under this Agreement, and (c) the assignee's Credit Rating is
Investment Grade or better, or if the assignee's Credit Rating is not Investment
Grade or better, the assignee provides credit from an entity which has a Credit
Rating of Investment Grade or better that is in form and substance reasonably
acceptable to SELLER; provided, however, that SELLER's consent shall be required
for such an assignment if SELLER provides written notice to BUYER, within ten
(10) Business Days after SELLER receives the notification described in
subsection (a) above, describing a condition or circumstance with respect to the
assignee that the SELLER reasonably believes will negatively affect the
assignee's ability to satisfy the assignor's obligations under this Agreement.



19.5

     Except as otherwise provided in this Article 19, any permitted assignment
of this Agreement shall relieve the assigning Party of obligations and
liabilities under this Agreement that arise after the date of the assignment.



SIGNATORS' AUTHORITY/COUNTERPARTS.

The undersigned certify that they are authorized to execute this Agreement on
behalf of their respective Party. This Agreement may be executed in two or more
counterparts, each of which shall be an original. It shall not be necessary in
proving the contents of this Agreement to produce or account for more than one
such counterpart.

ADEQUATE ASSURANCE OF PERFORMANCE

21.1     If either Party has reasonable grounds to believe that the other
Party's ability to perform this Agreement has become unsatisfactory, the Party
with such belief (the "Requesting Party") shall have the right to demand by
written notice adequate assurance of performance ("Performance Assurance") from
the other Party (the "Impaired Party"). The amount of Performance Assurance so
demanded shall be determined in a commercially reasonable manner. In the event
the Impaired Party fails to provide such Performance Assurance within three (3)
Business Days of receipt of notice, then such a failure to provide Performance
Assurance shall be deemed to be a breach of this Agreement by the Impaired Party
under Section 10.1.2(f) of this Agreement, and the Requesting Party will be
entitled to the remedies set forth in Article 10 of this Agreement.

21.2

     For proposes of this Agreement, "Performance Assurance" shall mean
collateral in the form of either cash, letter (s) of credit, or other security
reasonably acceptable to the Requesting Party.



FORCE MAJEURE.

22.1     "Force Majeure" means an event that (a) is not within the control of
the Party relying thereon, and (b) could not have been prevented or avoided by
such Party through the exercise of reasonable diligence. Subject to the
foregoing, Force Majeure includes, without limitation, floods, earthquakes,
weather-related events, wars, civil disturbances or disobedience, strikes,
actions or restraints by court order, governmental authority or arbitration
award (so long as the Claiming Party (as defined below) has not sought and has
opposed, to the extent reasonable, such actions or restraints). Force Majeure
specifically excludes SELLER's ability to sell Contract Unforced Capacity or
Contract Energy to a market at a price greater than the Contract Price, or
BUYER's ability to purchase Contract Unforced Capacity or Contract Energy at a
price lower than the Contract Price.

22.2

     To the extent either Party is prevented by Force Majeure from performing
any of its obligations under this Agreement and such Party (the "Claiming
Party") provides notice and reasonable evidence of the existence of the Force
Majeure to the other Party as soon as practicable, then, unless expressly
specified otherwise herein, the Claiming Party shall be excused from performance
of its obligations hereunder (other than the obligation to make payments then
due or becoming due with respect to the performance prior to the occurrence of
the Force Majeure). The Claiming Party shall remedy the Force Majeure as
reasonably as practicable. The non-Claiming Party shall not be required to
perform or resume performance of its obligations to the Claiming Party
corresponding to the obligations of the Claiming Party excused by Force Majeure.



22.3

     Under no circumstances shall SELLER or BUYER claim that a modification or
change in NYISO-adopted rules or procedures, including a modification or change
to the NYISO OATT or NYISO Services Tariff, constitutes a Force Majeure,
frustration of purpose, impossibility of performance, or otherwise constitutes
an excuse for failure to perform under this Agreement.



CONFLICTS.

The Parties acknowledge and agree that this Agreement is an "Ancillary
Agreement" as defined in the APA, and that this Agreement shall be subject to
all terms and conditions applicable to Ancillary Agreements under the APA.

FORWARD CONTRACT.

The Parties acknowledge and agree that the transaction contemplated under this
Agreement constitutes a "forward contract" within the meaning of the United
States Bankruptcy Code, and the Parties further acknowledge and agree that each
Party is a "forward contract merchant" within the meaning of the United States
Bankruptcy Code.

SURVIVAL.

Notwithstanding any provisions herein to the contrary, the obligations set forth
in Articles 12, 13, 14, 15 and 28 and Sections 10.6, 10.7 and 10.8 shall survive
(in full force) the expiration or termination of this Agreement.

SEVERABILITY.

If any of the terms of this Agreement are finally held or determined to be
invalid, legal or void by a regulatory agency or court decision, then all other
terms of this Agreement shall remain in effect; provided that the Parties shall
enter into good faith negotiations concerning the terms affected by such
decision for the purpose of achieving conformity with requirements of any
applicable law or regulation and the intent of the Parties.

COOPERATION.

The Parties acknowledge that they are entering into a long-term arrangement in
which the cooperation of both of them will be required. If, during the Term,
changes in the operations, facilities or methods of either Party will materially
benefit a Party without detriment to the other Party, the Parties commit to each
other to make reasonable efforts to cooperate and assist each other in making
such change.

DISPUTE RESOLUTION.

28.1      All claims, disputes, and other matters concerning the interpretation
and enforcement of this Agreement, shall be submitted to binding arbitration in
New York, New York and shall be heard by three neutral arbitrators under the
Commercial Arbitration Rules of the American Arbitration Association.

28.2

     Only the Parties hereto and their designated representatives shall be
permitted to participate in any arbitration initiated pursuant to this
Agreement. The arbitration process shall be concluded not later than six (6)
months after the date that it is initiated. The award of the arbitrators shall
be accompanied by a reasoned opinion if requested by either Party. The award
rendered in such a proceeding shall be final. The Parties shall keep the award,
and any opinion issued by the arbitrators, confidential unless the Parties agree
otherwise. Any award of amounts due shall include interest accrued at the
Interest Rate until the date paid. Judgment may be entered upon the arbitration
opinion and award in any court having jurisdiction.



28.3

     The procedures for the resolution of disputes set forth herein shall be the
sole and exclusive procedures for the resolution of disputes. Each Party is
required to continue to perform its obligations under this Agreement pending
final resolution of a dispute. All negotiations pursuant to these procedures for
the resolution of disputes will be confidential, and shall be treated as
compromise and settlement negotiations for purposes of the Federal Rules of
Evidence and State Rules of Evidence and similarly applicable rules or
regulations of any state or federal regulatory agency with jurisdiction over a
Party.



FURTHER ASSURANCES.

Upon the receipt of a written request from the other Party, each Party shall
execute such additional documents, instruments and assurances and take such
additional actions as are reasonably necessary and desirable to carry out the
terms and intent hereof. Neither Party shall unreasonably withhold, condition or
delay its compliance with any reasonable request made pursuant to this Article
29.



IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
this Agreement by the undersigned duly authorized representatives as of the date
first stated above.



CONSTELLATION POWER SOURCE, INC

ROCHESTER GAS AND ELECTRIC CORPORATION

By:  /s/Thomas V. Brooks                      
Thomas V. Brooks
President

By:  /s/Joseph J. Syta                            
Joseph J. Syta
Controller and Treasurer



 

SCHEDULE A

Capacity Prices and Energy Prices



Contract
Year

Capacity Price
(Winter Capability
Period)
($ per kW/month)

Capacity Price
(Summer Capability Period)
($ per kW/month)



Energy Price
($ per MWh)


Interim Period


$1.50


$2.20


$41.65


1


$1.50


$2.20


$41.65


2


$1.50


$2.20


$41.65


3


$1.50


$2.20


$41.65


4


$1.50


$2.20


$41.65


5


$1.50


$2.20


$41.65


6


$1.50


$2.20


$41.65


7


$1.50


$2.20


$41.65


8


$1.50


$2.20


$41.65


9


$1.50


$2.20


$41.65


10


$1.50


$2.20


$41.65



 

 

 

 

 

 

 

SCHEDULE B



Capability Period Percentages



 

 

Contract Year

Winter Capability Period and Summer Capability Period



1



90



2



90



3



90



4



90



5



90



6



90



7



90



8



90



9



90



10



90

 

 

SCHEDULE C

 

Monthly Energy Price Factors


Month


On-Peak


Off-Peak


January




1.32


0.89


February




1.32


0.89


March




1.20


0.76


April




1.20


0.76


May




1.08


0.79


June




1.18


0.81


July




1.46


0.95


August




1.46


0.95


September




1.07


0.76


October




1.06


0.73


November




1.06


0.73


December




1.06


0.73

 